DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
The request filed on 08/01/2022 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 17/276131 is acceptable and a RCE has been established.  An action on the RCE follows.

Allowable Subject Matter
Claims 1-4, 6-7, 9-13, 15-16, 18, 27-29, 31-32, 34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the base unit for beam reporting, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the unit comprising: a transmitter that transmits a set of reference signal resources for beam management to a remote unit; and a receiver that receives an interference report including at least one interference of reference signal resources contained in the set of the reference signal resources, and an index corresponding to the set of the reference signal resources, wherein each reference signal resource contained in the set of the reference signal resources is received at the remote unit with a receiver that is the same as the receiver of an associated reference signal resource, the interference of each reference signal resource contained in the set of reference signal resources is reported relative to the associated reference signal resource, and any resource of the set of the reference signal resources and the associated reference signal resource are able to be received simultaneously by the remote unit.
The prior art of record, also does not teach or suggest the method as recited in claim 10 and claim 27 for the same reason as stated for claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631